department of the treasury internal_revenue_service washington d c date number release date cc intl br wta-n-103624-00 uilc internal_revenue_service national_office technical assistance memorandum for assistant_commissioner international director overseas operations op in oo from w edward williams senior technical reviewer branch cc intl br subject timely mailing timely filing and foreign postmarks this technical assistance responds to an inquiry from the revenue service representative london asking for clarification as to whether a foreign postmark satisfies the requirements of the timely mailing timely filing rule in sec_7502 with respect to returns technical assistance is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue whether a foreign postmark satisfies the requirements of the timely mailing timely filing rule in sec_7502 with respect to returns conclusion internal_revenue_service policy is that returns mailed by taxpayers in foreign countries will be accepted as timely if postmarked on or before midnight of the last date prescribed for filing including any extension of time for such filing if the last day for filing falls on a saturday or sunday returns will be considered timely if postmarked on or before midnight of the next business_day facts the revenue service representative requested clarification of service position to respond to inquiries from practitioners these practitioners are concerned that the long standing service position that foreign postmarks will be accepted as evidence of a wta-n-103624-00 page timely filed return has been called into question by the recent tax_court opinion in 113_tc_158 discussion internal_revenue_service position is that federal tax returns mailed by taxpayers in foreign countries will be accepted as timely filed if they bear an official postmark dated on or before midnight of the last date prescribed for filing in revrul_80_218 1980_2_cb_386 the service determined that federal tax returns mailed by taxpayers in foreign countries will be accepted as timely filed if they bear an official postmark dated on or before midnight of the last date prescribed for filing including any extension of time for such filing the conclusion in revrul_80_218 is based on the commissioner’s broad authority to enforce and administer the federal tax laws including those sections dealing with timeliness of filing of federal tax returns see eg sec_6081 which provides the secretary may grant a reasonable extension of time for filing any return declaration statement or other document required by this title or by regulations except in the case of taxpayers who are abroad no such extension shall be for more than months the decision to accept a return as timely when it is mailed and officially postmarked in a foreign_country is a reasonable and proper exercise of the commissioner’s administrative authority in addition to revrul_80_218 the service’s position is reflected in policy statement p-2-9 date irm handbook page policy statement p-2-9 entitled timely mailed returns bearing foreign postmarks to be accepted provides returns mailed by taxpayers in foreign countries will be accepted as timely if postmarked on or before midnight of the last date prescribed for filing including any extension of time for such filing if the last day for filing falls on a saturday or sunday returns will be considered timely if postmarked on or before midnight of the next day whenever appropriate individual federal_income_tax returns are generally due on or before april of the year following the close of the calendar_year see sec_6072 however there are exceptions to this general_rule including an exception for u s citizens whose tax homes are outside the united_states and puerto rico see sec_1_6081-5 an extension to file returns of citizens in foreign countries up until the 15th day of the 6th month following close of the taxable year-generally june will be granted for those u s citizens who have properly requested one see sec_1_6081-5 to obtain an extension under sec_1_6081-5 taxpayers must attach a statement to their return showing eligibility for the extension see sec_1 b wta-n-103624-00 page for the answering or anticipation of public inquiries all offices of the service are authorized to announce this policy in 113_tc_158 the internal_revenue_service mistakenly took the position pursuant to sec_7502 that the taxpayer filed his federal_income_tax return late because it was received by the service after the due_date and the return was mailed in a package that had an official postmark of a foreign_country that indicated that the return was mailed on the date the return was due the service mistakenly sought the imposition of the late-filing addition to the tax under sec_6651 t c pincite as explained above sec_6081 and not sec_7502 is the authority for the service accepting a return as timely when it is mailed and officially postmarked in a foreign_country on or before its due_date sec_7502 does not apply to returns mailed in foreign countries because one of the mailing requirements of sec_7502 is that the return be deposited in the mail in the united_states this conclusion is also reflected in sec_301_7502-1 which states in part that a document is deposited in the mail in the united_states when it is deposited with the domestic mail service of the united_states post office please contact this office if you have any questions regarding this memorandum _______________________ w edward williams senior technical reviewer branch international section of the taxpayer bill of right sec_2 pub_l_no 110_stat_1452 amended sec_7502 by adding subsection f which authorized the service to expand the timely mailing timely filing rule to documents and payments delivered by certain designated private delivery services revproc_97_19 1997_1_cb_644 set out procedures for a private delivery service to apply for designation under sec_7502 designation is determined with respect to each type of delivery service offered by the private delivery service as of this date no private delivery services have qualified their international delivery under the application process of revproc_97_19 see notice_97_26 1997_1_cb_413 modified by notice_97_50 1997_2_cb_305 notice_98_47 1998_2_cb_319 and notice_99_41 i r b in addition for the reasons set forth above sec_7502 may not apply to items delivered from abroad even for private delivery services
